Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered September 19, 1983, convicting him of sodomy in the first degree, sexual abuse in the first degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The complainant testified, inter alia, that the defendant placed a gun at her back and forced her to go with him to his apartment. Once in the apartment, defendant blocked the complainant’s access to the door and ordered her, at gunpoint, *952to undress. Thereupon defendant proceeded to fondle the complainant’s breasts and vagina, and forcibly committed the act of oral sodomy upon her. Under these circumstances, the People established beyond a reasonable doubt that defendant had committed the crimes of sodomy in the first degree, sexual abuse in the first degree, and unlawful imprisonment in the first degree.
Defendant contends that the complainant’s identification testimony was simply not credible as a matter of law.
We disagree.
It has been consistently held that "[t]he resolution of questions relating to the credibility of witnesses is properly a function of the jury and said determination may not be overturned lightly on appeal” (People v Rodriguez, 72 AD2d 571; see also, People v Gruttola, 43 NY2d 116; People v Kranitz, 104 AD2d 956).
Minor discrepancies between the testimony of witnesses are not sufficient to show that a witness’s testimony was incredible as a matter of law (People v Gruttola, supra). Accordingly, the judgment of conviction must be affirmed. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.